t c summary opinion united_states tax_court william lenehan iii and barbara lenehan petitioners v commissioner of internal revenue respondent docket no 2653-01s filed date andrew shabshelowitz for petitioners christine colley for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ‘unless otherwise indicated all subsequent section and subtitle references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure the only issue for decision is whether investment_income as defined by sec_163 b includes a long-term_capital_loss carryover loss carryover for purposes of calculating the sec_163 limitation on the investment_interest expense deduction we hold that it does background this case was submitted fully stipulated under rule we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in sarasota florida at the time their petition was filed with the court a petitioners’ form_1040 for petitioners timely filed a joint form_1040 u s individual_income_tax_return for petitioners attached to their form_1040 the following schedules and forms that are pertinent to this case schedule a itemized_deductions schedule b interest and dividend income schedule d capital_gains_and_losses form_4797 sales of business property and form_4952 investment_interest expense deduction on schedule a petitioners claimed inter alia a dollar_figure investment_interest expense deduction petitioners calculated this amount on form_4952 as shown below part i total investment_interest expense line investment_interest expense paid_or_accrued in dollar_figure line disallowed investment_interest expense from form_4952 line big_number line total investment_interest expense big_number part ii net_investment_income line 4a gross_income from property_held_for_investment excluding any net gain from the disposition of property_held_for_investment big_number line 4b net gain from the disposition of property_held_for_investment dollar_figure line 4c net_capital_gain from the disposition of property_held_for_investment big_number line 4d subtract line 4c from line 4b big_number line 4e enter all or part of the amount on line 4c that you elect to include in investment_income q line 4f investment_income add line sec_4a sec_4d and sec_4e big_number line investment_expenses line net_investment_income subtract line from line 4f big_number part ii1 investment_interest expense deduction line disallowed investment_interest expense to be carried forward to subtract line from line line investment_interest expense deduction enter the smaller of line or big_number ' this is the total amount of petitioners’ interest dollar_figure and dividend dollar_figure income reported on schedule b petitioners calculated most of the lines on form_4952 from schedule d column f where they reported the following amounts line short-term_capital_gains and losses dollar_figure line enter your short-term totals if any from schedule d-1 line big_number line net_short-term_capital_gain or loss dollar_figure line long-term_capital_gains and losses big_number line enter your long-term totals if any from schedule d-1 line big_number line gain from form_4797 part i big_number line long-term_capital_loss carryover line net_long-term_capital_gain or loss big_number this gain resulted from petitioners’ sale of a condominium that wa sec_1250 property and therefore was not included as an item of investment_income see sec_163 d petitioners also reported an overall capital_loss of dollar_figure as follows net_long-term_capital_loss dollar_figure net_short-term_capital_gain big_number overall capital lo sec_1 big_number ‘on form_1040 line capital_gain or loss petitioners deducted the maximum of dollar_figure of the dollar_figure overall capital_loss against ordinary_income see sec_1211 petitioners carried forward the remaining dollar_figure of net_capital_loss pursuant to sec_1212 b b in addition petitioners calculated the dollar_figure net gain form line 4b and the dollar_figure net_capital_gain form line 4c as follows schedule d line s big_number schedule d line big_number net_capital_gain big_number plus net_short-term_capital_gain big_number net gain big_number petitioners did not include their dollar_figure loss carryover as an item of investment_income petitioners determined that because their net_investment_income of dollar_figure was greater than their total investment_interest expense of dollar_figure they were entitled to take a full deduction of dollar_figure for investment_interest expense b respondent’s deficiency_notice in the notice_of_deficiency respondent disallowed dollar_figure of petitioners’ dollar_figure investment_interest expense deduction on the basis that the deductible amount is limited to petitioners’ net_investment_income of dollar_figure respondent determined that petitioners’ dollar_figure loss carryover was an item of investment_income and therefore resulted in zero net gain zero net --- - capital_gain and net_investment_income of dollar_figure respondent recalculated petitioners’ form_4952 as shown below part i total investment_interest expense line investment_interest expense paid_or_accrued in line disallowed investment_interest expense from form_4952 line line total investment_interest expense part ii net_investment_income line 4a gross_income from property_held_for_investment excluding any net gain from the disposition of property_held_for_investment line 4b net gain from the disposition of property_held_for_investment line 4c net_capital_gain from the disposition of property_held_for_investment line 4d subtract line 4c from line 4b line 4e enter all or part of the amount on line 4c that you elect to include in investment_income line 4f investment_income add line sec_4a sec_4d and sec_4e line investment_expenses line net_investment_income subtract line from line 4f part ii1 investment_interest expense deduction line disallowed investment_interest expense to be carried forward to subtract line from line line investment_interest expense deduction enter the smaller of line or dollar_figure big_number big_number big_number dollar_figure _o big_number big_number big_number big_number respondent’s disallowance of dollar_figure of petitioners’ investment_interest expense deduction increased petitioners’ taxable_income by dollar_figure and resulted in a deficiency in income_tax of dollar_figure respondent further determined that petitioners may carryforward and deduct in the dollar_figure of investment_interest expense disallowed for we cannot and do not decide whether petitioners are entitled to such a deduction because only the tax_year is before us sec_7442 discussion the parties do not dispute petitioners’ entitlement to an investment_interest expense deduction under sec_163 but the parties do dispute the calculation of that deduction the main issue of contention between the parties is whether the term investment_income as defined by sec_163 b includes petitioners’ loss carryover for purposes of calculating the limitation on the investment_interest expense deduction the parties have not cited any case deciding the narrow legal question presented herein and we are not aware of any such case in resolving this issue we rely on sec_163 and its underlying framework and legislative_history a statutory framework the starting point for the interpretation of a statute is the language itself 447_us_102 see also 671_f2d_450 11th cir 118_tc_579 we interpret the statute with reference to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words contained in the text allen v swe need not decide whether sec_7491 concerning burden_of_proof applies to the present case because the facts are not in dispute and the issue is one of law see 116_tc_438 - j- commissioner 118_tc_1 and cases cited therein see also 103_tc_481 affd 70_f3d_142 d c cir moreover even where the statutory language appears clear we may seek out any reliable evidence as to legislative purpose city of new york v commissioner supra sec_163 for individual taxpayers sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 however limits the amount of the investment_interest expense deduction to the taxpayer’s net_investment_income for the taxable_year in other words the higher the taxpayer’s net_investment_income the more investment_interest expense the taxpayer is allowed to deduct for the taxable_year furthermore sec_163 allows the taxpayer to carryforward any investment_interest expense disallowed under the general limitation for the taxable_year and deduct it as investment_interest expense paid_or_accrued in the succeeding taxable_year to the extent that the taxpayer has investment_income in that year the tax reform act of publaw_91_172 83_stat_478 originally enacted sec_163 effective for taxable years beginning after date --- - sec_163 a defines net_investment_income as the excess of investment_income over investment_expense sec_163 b in turn defines investment_income as follows b investment_income --the term investment_income means the sum of-- gross_income from property_held_for_investment other than any gain taken into account under clause ii i1 the excess if any of-- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus so much of the net_capital_gain referred to in clause 1ii ii or if lesser the net gain referred to in clause i as the taxpayer elects to take into account under the clause emphasis added at issue in the instant case is the calculation of sec_163 d b to that end the meaning of the terms net gain and net_capital_gain are integral to our analysis net gain neither sec_163 the regulations the case law nor the statute’s legislative_history defines the term net gain if a the omnibus_budget_reconciliation_act_of_1993 publaw_103_ sec d 107_stat_312 amended sec_163 d b effective for taxable years beginning after date - term is used in the internal_revenue_code i r c without definition and the legislative_history fails to provide any insight or guidance as to the appropriate definition we will use the ordinary and common usage of the term in applying that provision 101_tc_571 affd 98_f3d_825 5th cir see 380_us_563 331_us_1 96_tc_697 91_tc_32 40_tc_474 we look therefore to the ordinary and common usage of the term net gain in applying the statute neither black’s law dictionary 6th ed nor webster’s third new international dictionary specifically defines the term net gain however the ordinary and common usage of the term net gain connotes the pecuniary gain remaining after offsetting gains against losses presumably a prerequisite to the existence of net gain is that the taxpayer’s gains exceed the taxpayer’s losses black’s law dictionary 7th ed defines the term net_loss as the excess of all expenses and losses over all revenues and gains by analogy the natural ordinary and familiar meaning of the term net gain is the excess of all -- - gains over all losses therefore we conclude as a matter of law that the term net gain for purposes of sec_163 d b means the excess if any of total gains over total losses from the disposition of property_held_for_investment ’ capital_gains_and_losses sec_1201 through generally define capital_gains_and_losses under subtitle a income taxes unless otherwise indicated accordingly we turn to sec_1222 and sec_1212 to define the term net_capital_gain sec_1222 defines the term net_capital_gain as the excess of the net_long-term_capital_gain for the taxable_year over the net_short-term_capital_loss for such year emphasis added the phrase long-term applies to the category of gains and losses arising from the sale_or_exchange of capital assets held for more than year the phrase short-term applies to the category of gains and losses arising from the sale_or_exchange of see eg similar definitions under sec_1222 that defines capital_gain_net_income as the excess of the gains from the sales or exchanges of capital assets over the losses from such sales or exchanges and under sec_1 2t e ef temporary income_tax regs fed reg date that defines net gain for purposes of that section as the amount by which the gains from the sale of all of the property exceed the losses if any from such sale ‘we note that respondent has adopted this view and has utilized this definition on form_4952 general instructions for line 4b ssubtitle a includes sec_163 capital assets held for year or less sec_1_1222-1 income_tax regs see also sec_1222 through the term net short- or long-term_capital_gain means the excess of the short- or long- term gains over the short- or long-term losses for a given tax_year as the case may be sec_1222 the term net short- or long-term_capital_loss means the excess of the short-- or long-term losses over the short- or long-term gains for a given tax_year as the case may be sec_1222 in the definition of net_long-term_capital_gain the prior year’s long-term_capital_loss that is carried forward to the current taxable_year under sec_1212 b ’ is treated as a long-term_capital_loss for such taxable_year sec_1 b income_tax regs furthermore the pertinent parts of the regulations provide a long-term_capital_loss carryover shall be carried over to the succeeding taxable_year and treated as a long-term_capital_loss sustained in such succeeding taxable_year the carryovers are included in the succeeding taxable_year in the determination of the amount of the short-term_capital_loss the net short- term capital_gain or loss the long-term_capital_loss and the net_long-term_capital_gain or loss in such year the net_capital_loss in such year and the capital_loss carryovers from such year sec_1 b income_tax regs emphasis added sec_1212 provides in pertinent part if a taxpayer other than a corporation has a net_capital_loss for any taxable_year b the excess of the net_long-term_capital_loss over the net_short-term_capital_gain for such year shall be a long- term capital_loss in the succeeding taxable_year b legislative_history sec_163 was enacted to curb the practice of using the investment_interest expense deduction to offset taxable_income eg noninvestment income in a current taxable_year ie to prevent the mismatching of investment_income and investment_expenses ’ as relevant to this case the tax reform act of tra publaw_91_172 83_stat_478 initially limited the deduction for investment_interest expense to dollar_figure plus the amount of net_investment_income plus the amount of long-term_capital_gain again as relevant to this case the tra amendment defined investment_income as i the gross_income from interest and dividends the net_short-term_capital_gain attributable to the disposition of property_held_for_investment and i111 any amount treated under sec_1245 and sec_1250 as ordinary_income see sec_163 b i r c as amended by tra oh rept pincite 1969_3_cb_200 states in pertinent part where the taxpayer's investment however produces little current income the effect of allowing a current deduction for the interest is to produce a mismatching of the investment_income and related expenses of earning that income in addition the excess_interest in effect is used by the taxpayer to offset other income such as his salary from taxation ‘ sec_163 c i r c as amended by tra is similar to the sec_163 b ii net_capital_gain prong - - in congress revised sec_163 to reduce the use of this deduction to shelter noninvestment types of income ’ see sec a of the tax reform act of tra publaw_94_455 90_stat_1520 the definition of investment_income remained unchanged but the tra amendment eliminated any offset of investment_interest expense against long-term_capital_gain id in congress expanded the scope of the investment_interest expense limitation and altered the calculation of the limitation by including any net gain attributable to the disposition of property_held_for_investment sec_511 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 see h conf rept 1986_3_cb_152 wherein the conference committee articulated the intent to expand the definition of investment_income to include the same items as under tra plus the taxable_portion of net gain from the disposition of investment_property emphasis added the tra amendment allowed capital_gain sec_2s5ee h rept pincite 1976_3_cb_695 s rept pincite 1976_3_cb_49 staff of joint comm on taxation general explanation of the tax reform act of pincite j comm print 3see also h rept 1986_3_cb_300 linvestment income also includes the nondeductible portion of net_long-term_capital_gain on investment_property s rept 1986_3_cb_805 investment_income also includes the gain on investment_property to be taken into account as investment_income primarily because capital_gain and ordinary_income were taxed at the same rates however by the tax_rate differential had widened thereby encouraging individuals to structure their transactions in order to maximize their capital_gain potential therefore in congress reversed the treatment of capital_gains under sec_163 b so that net_capital_gain was again excluded from investment_income unless the taxpayer expressly elected to include it ’ see sec d of the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 107_stat_312 the purpose of this amendment was to prevent a taxpayer who recognizes long-term_capital_gain taxed at a favorable capital_gain rate from using that same gain to deduct otherwise nondeductible investment_interest expense against ordinary msee staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 under prior_law no part of long-term_capital_gains were included in net_investment_income congress concluded that the continuation of this rule was inappropriate because long-term_capital_gains are generally taxed at the same effective rate as ordinary_income when the act is fully phased in investment_income includes gain whether long-term or short-term attributable to the disposition of property_held_for_investment comm print pincite sec_1_163_d_-1 income_tax regs further provides that as a consequence the capital_gains affected by this election are not eligible for the maximum capital_gain rate of percent - - income see h rept pincite 1993_3_cb_167 h conf rept pincite 1993_3_cb_393 to that end congress intended to account for taxable capital_gains for purposes of sec_163 to accept a broader reading to include nontaxable capital_gains would thus defeat the purpose of the sec_163 d limitation c analysis for the reasons stated below we conclude that petitioners’ loss carryover is an item of investment_income under sec_163 d b and accordingly that it serves to limit petitioners’ investment_interest expense deduction to dollar_figure petitioners contend that respondent mischaracterized their investment_income by including the loss carryover petitioners argue that sec_163 requires inclusion of only their short-term_capital_gains and furthermore that net gain and net_capital_gain do not reguire inclusion of their loss carryover on brief petitioners argue that zohoury v commissioner tcmemo_1983_597 and sec_4940 c support their contention we reject petitioners’ arguments first petitioners’ reliance on zohoury is misplaced the issue in zohoury involved whether interest_paid on an intra- family indebtedness constituted investment_interest after concluding that the taxpayers’ intrafamily indebtedness interest -- - constituted investment_interest the court then discussed the investment_interest expense deduction limitation for the limited purpose of determining the taxpayers’ allowable deduction for the taxable_year the court did not address the treatment of a loss carryover for purposes of calculating investment_income because the taxpayers did not have a loss carryover furthermore at the time zohoury was decided net_investment_income did not include long-term_capital_gain see tra sec a 90_stat_1542 therefore the court in zohoury did not undertake the type of substantive analysis of the term investment_income that is required here second petitioners' reading of the statute is at odds with the plain language of the statute essentially petitioners attempt to attach the phrase short-term gain under the tra amendment to the current definition of investment_income even though the phrase does not appear anywhere in sec_163 d b if congress intended investment_income to include only short-term gain the phrase short-term gain would have remained in the definition of investment_income which it does not if we were to adopt petitioners’ reading of the statute we would render meaningless congress’s explicit reference in sec_163 b to the terms net gain and net_capital_gain clearly congress did not intend this result nor do we adopt it lastly petitioners argue that the reference in sec_4940 c c to no capital_loss carryovers clearly means that investment_income does not include the loss carryover for purposes of sec_163 we disagree sec_4940 c defines the term net_investment_income in part as follows in general --for purposes of subsection a the net_investment_income is the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the deductions allowed by paragraph except to the extent inconsistent with the provisions of this section net_investment_income shall be determined under the principles of subtitle a capital_gains_and_losses --for purposes of paragraph in determining capital_gain_net_income c losses from sales or other dispositions of property shall be allowed only to the extent of gains from such sales or other dispositions and there shall be no capital_loss carryovers emphasis added however sec_4940 excise_tax based on investment_income is applicable to subtitle d--miscellaneous excise_taxes chapter 42a----private foundations and other certain tax-exempt organizations here we are dealing with income taxes on individual taxpayers ie subtitle a--income taxes rather than an excise_tax on a private_foundation or tax-exempt_organization in addition there is no cross-reference between sec_4940 and sec_163 to make sec_4940 applicable to this case - furthermore sec_4940 specifically provides that except to the extent inconsistent with the provisions of this section net_investment_income shall be determined under the principles of subtitle a the rule under sec_4940 c specifically excluding capital_loss carryovers from the calculation of capital_gains_and_losses applies only to excise_taxes and not to the present case consequently sec_4940 c c does not support petitioners’ interpretation of the term investment_income under sec_163 b as pertinent to our inquiry we rely on sec_163 b as the controlling definition for the term investment_income in conjunction with sec_1212 and sec_1222 we now turn to the amount of petitioners’ investment_income petitioners carried forward from a dollar_figure long-term_capital_loss sec_1212 b this carryover is treated as a long-term_capital_loss for sec_1_1222-1 income_tax regs accordingly the loss carryover is included in for purposes of calculating petitioners’ long-term_capital_loss net_long-term_capital_loss net_capital_loss and capital_loss_carryover to sec_1_1212-1 income_tax regs it follows then that it is included in the calculation of net gain and net_capital_gain in for purposes of sec_163 d b ii this gives petitioners a dollar_figure' long-term_capital_loss and therefore zero net_capital_gain net gain is also equal to zero because total gains do not exceed total losses dollar_figure less dollar_figure therefore petitioners have net_investment_income of dollar_figure and an allowable investment_interest expense deduction of dollar_figure petitioners selectively chose to include the loss carryover when it placed them in a better tax position thus petitioners included the loss carryover for purposes of calculating the dollar_figure capital_loss deduction if petitioners had not included the loss carryover when calculating their overall capital_loss they would have had an overall capital_gain rather than a capital_loss we hold as a matter of law that petitioners’ loss carryover is an integral part of the equation in calculating investment_income under sec_163 b were the loss carryover not included petitioners would receive a double tax_benefit under petitioners’ approach long-term_capital_gains would be offset by the loss carryover and not subjected to taxation then those same capital_gains that escaped taxation would be used to increase investment_income and simultaneously the investment_interest expense deduction essentially petitioners would 'ethis is the sum of schedule d lines and -dollar_figure dollar_figure -sbig_number - - shelter noninvestment income with nontaxable income eg capital_gains offset by the loss carryover this double tax_benefit is clearly not permitted by sec_163 d conclusion we hold that investment_income as defined by sec_163 d b requires inclusion of petitioners’ loss carryover for purposes of calculating the sec_163 limitation on the investment_interest expense deduction we hold further that petitioners’ investment_interest expense deduction is limited to dollar_figure in view of the foregoing we sustain respondent’s determination on the disputed issue we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we find them to be without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
